Mr. Justice Shepard
delivered the opinion of the Court:
Any published writing that imputes criminal or dishonest conduct to another, or that tends to disgrace him and bring him into hatred, contempt of ridicule, is a libel. White v. Nicholls, 3 How. 266; Hagan v. Hendry, 18 Md. 177, 191 • Townshend on Slander and Libel, sec. 176 et seq.; 13 Am. 6 Eng. Ency. Law, pp. 294-300. Where it does not appear that such statements or charges are true, or have been justifiably made, malice is presumed from their utterance. The malice consists in doing intentionally, and without justification, that which must work injuiy to another.
Tested by the foregoing rules, the letter of the defendant to Senator Sherman was per se libellous, and the court did not err, as complained of, either in giving or refusing instructions on that point. The letter charges the plaintiff, in plain terms, with treachery to his race and his former friends *190and associates in the bank, with malicious efforts to injure and destroy the business of the banking concern by circulating unfounded rumors and creating false impressions concerning its business methods, and with dishonorable conduct and dishonesty in the administration of its affairs while he was its president. It is a studied, formal and direct attack upon the business methods, the moral character, and the reputation of the plaintiff, calculated to degrade him in society, to expose him to disgrace, and, in particular, to bring upon him the contempt, ill will and hatred of his own race. The- letter speaks for itself, however, and need not be further discussed.
2. Appellant contends that this letter was what is called in the law of libel a privileged communication, and therefore malice could not be presumed of its statements as matter of law, but must be proved and found as a fact by the jury. This question has been exhaustively and most learnedly discussed by the Supreme ■ Court of the United States in a case the doctrine of which has never been questioned. White v. Nicholls, 3 How. 266, 286. Among the definitions of privileged communications given in the opinion in that case, the only one at all applicable to the facts of this case is the following: “Whenever the author and publisher of the alleged slander acted in the bona fide discharge of a public or private duty, legal or moral, or in the prosecution of his own rights or interests. For example, words spoken in confidence and friendship as a caution; or a letter written confidentially to persons who employed A as a solicitor, conveying charges injurious to his professional character in the management of certain affairs which they had intrusted to him, and in which the writer of the letter was also interested.”
In a well considered case in another court of very high authority, the following rule is laid down as “ sanctioned by the highest judicial authority:” “ A communication made bona fide upon any subject-matter in which the party communicating has an interest, or in reference to which he has *191a duty to perform, is privileged, if made to a person having a corresponding interest or duty, although it contains defamatory matter which, without such privilege, would be libellous and actionable.” Count Joannes v. Bennett, 5 Allen, 169, 170.
Both by the terms in which the rule is stated in the last case, and the illustrations of the rule given in White v. Nicholls, it is made plain that it is not sufficient that the party making the communication shall have an interest in the matter communicated. The person addressed must have an interest to-be affected also, or must occupy such an attitude towards the matter or the party making the communication as to render it a matter of legal or moral duty.
Defendant’s case is lacking in this essential particular. No doubt the defendant had a pecuniary interest in the business of the bank, and as an officer of the institution had a duty to perform in the protection of its business interests in every legitimate way.
Although the letter, upon its face, would seem more in the nature of an attempt to alienate a powerful friend of the plaintiff preparatory to an effort to have him turned out of an official position held by appointment, still, to grant that it was written in the supposed interest of the bank and of the defendant will not help his case. Senator Sherman, to whom the letter was addressed, had no interest whatever in the bank or its business, and it was not pretended that he was expected to have any. The defendant owed him no duty in the premises, legal or moral. What he may have considered his duty does not render his letter any the less a libel. He must be presumed to have intended an injury to the plaintiff.
The court did not err in so charging the jury, and the judgment must be affirmed, with costs to the appellee. It is so ordered.